DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 8, 10, 11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Emberson (US 5,796,971) in view of Shadan et al (US 5,893,929).
	Regarding Claim 1, Emberson teaches a method comprising: 
	generating a virtual address in response to execution of a memory reference instruction (the memory reference instruction corresponding to the prefetch command 20 of Fig. 3, which includes a virtual address which is generated, C4 L47-56 – in other words, in response to executing prefetch [memory reference] instruction, CPU will generate a command including a virtual address and send it to the TLB); 
	searching a translation look-aside buffer for an entry corresponding to the virtual address (the search is performed at step 44 of Fig. 5), the entry further comprising physical address determination information (the physical address determination information corresponding to the “<Addr Translation Info> field which contains information on the virtual-to-physical address mapping,” C4 L47-56 and shown on Fig. 3) and a cache prefetch indicator indicating one of a plurality of cache prefetch policies corresponding to the virtual address (cache prefetch indicator corresponding to the “SIZE” field, which indicates how many lines to prefetch, C4 L58 – C5 L4); 
	responsive to the searching finding the entry (“NO” at step 44 of Fig. 5), prefetching one or more elements into a cache in accordance with the physical address determination information and the cache prefetch indicator (“Once filled, these fields [including the physical address determination information and the cache prefetch indicator] are processed by prefetch unit 24 which provides a memory request to the main memory 30 and executes storage of the prefetched information to the cache memory, including the instruction cache 26 and data cache 28. Accordingly, thrashing is reduced by filling the fields described above so that the prefetch control hardware 24 is provided with information as to the optimal cache set location and amount of data to be fetched,” C5 L11-17); and 
	wherein the generating, the searching, and the prefetching are performed by a processor comprising the cache (C1 L17-27), and the cache prefetch indicator is derived by a compiler responsive to cache prefetch policy information provided to the compiler (“Compilers and loaders can be used to supply default initial values for the fields,” C4 L58 – C5 L4, the cache prefetch policy information corresponding to the code of the compiler that fills in the value for the “SIZE” field).

	Shadan teaches searching a translation look-aside buffer for an entry comprising a tag matching the virtual address, and the searching finding the entry comprising the matching tag.
 (C1 L55-67).
 	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the tags of Shadan in the method of Emberson so that a determination can be quickly be made as to whether the TLB contains an entry matching an input virtual address.

	Regarding Claim 2, the cited prior art teaches the method of claim 1, wherein the generating is performed in a first pipeline stage of the processor and the searching is performed in a second pipeline stage of the processor (giving “pipeline” the plain meaning of “a route, channel, or process along which something [in this case, an instruction] passes,” each stage of executing a line of code from beginning to end is part of a “pipeline,” and the searching element of the pipeline is performed at step 44 of Fig. 5, and the generating portion of the pipeline is performed before when the CPU generates a prefetch instruction (including a virtual address) to be sent to the TLB (C4 L47-56) in response to reading a line of source or object code (C4 L18-25). 
	Regarding Claim 4, the cited prior art teaches the method of claim 1, wherein the cache prefetch policy information comprises a compiler flag (the compiler fills in a default value for the prefetch indicator (size field), C4 L58 – C5 L10, and thus the default value acts as a compiler flag to signify the default value of a prefetch size, and therefore the prefetch indicator is specified in accordance with a compiler flag, giving flag the plain meaning of “signaling device”).

Regarding Claim 6, the cited prior art teaches the method of claim 1, wherein the entry comprising the matching tag further comprises a cache eviction indicator indicating one of a plurality of cache eviction policies corresponding to the virtual address (the cache eviction indicator corresponding to the “SET#” contained within the TLB, which is used for cache eviction, C4 L57 – C5 L4). 
	Regarding Claim 7, the cited prior art teaches the method of claim 1, wherein the plurality of cache prefetch policies comprises any combination of any one or more of on-demand, sequential, tagged, and strided prefetch policies (the size field indicates the number of sequential lines to prefetch, C5 L30-46). 
	Regarding Claim 8, the cited prior art teaches the method of claim 1, wherein the plurality of cache prefetch policies are characterized in accordance with any combination of any one or more of when prefetch occurs, where prefetched data is placed, and what is prefetched (the size field indicates what lines are prefetched, C5 L30-46). 
	Claim 10 is the processor corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 11 is the processor corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 13 is the processor corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 15 is the processor corresponding to the method of claim 6, and is rejected under similar rationale.
	Claim 16 is the processor corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 17 is the system corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 18 is the system corresponding to the method of claim 2, and is rejected under .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Emberson (US 5,796,971) in view of Shadan et al (US 5,893,929) and Chilmbi et al (US 2006/0265694).
	Regarding Claim 9, the cited prior art teaches the method of claim 1, but does not explicitly teach maintaining one or more heaps in memory, at least some of the heaps associated with respective ones of at least some of the plurality of cache prefetch policies. 
	Chilimbi et al teaches maintaining one or more heaps in memory, at least some of the heaps associated with respective ones of at least some of the plurality of cache prefetch policies (Paragraph 0079).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the heap of Chilimbi in the cited prior art in order to reduce cache misses (Paragraph 0079 of Chilimbi).

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Emberson (US 5,796,971) in view of Shadan et al (US 5,893,929) and Slavov (US 2014/0282447).
	Regarding Claim 3, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the cache prefetch policy information comprises a pseudo-keyword in source code.
	Slavov teaches a parameter provided to a compiler comprising a pseudo-keyword in source code (Paragraph 0012).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the cache prefetch policy information (as taught by Emberson) comprising a pseudo-keyword in source code (as taught by Slavov) in order to allow a programmer to easily configure cache prefetch policy information.
	Claim 12 is the processor corresponding to the method of claim 3, and is rejected under .

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Emberson (US 5,796,971) in view of Shadan et al (US 5,893,929) and Moore (US 6,766,514).
	Regarding Claim 5, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the cache prefetch policy information comprises a compiler flag. 
	Moore teaches a parameter comprising a compiler flag (C3 L22-55).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the cache prefetch policy information (as taught by Moore) comprising a compiler flag (as taught by Moore) in order to allow a user to easily configure cache prefetch policy information.
	Claim 14 is the processor corresponding to the method of claim 5, and is rejected under similar rationale.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant argues the cited prior art fails to teach or suggest “the cache prefetch indicator is derived by a compiler responsive to cache prefetch policy information provided to the compiler.”
	This argument has been considered but is not persuasive.
	The compiler is able to fill in multiple fields, including the field of a cache prefetch indicator (C4 L58 – C5 L4).  It is clear that the compiler must be provided with a method to populate these values (by a user input, the programmer of the compiler, etc.).  The method used to populate the field of the cache prefetch policy corresponds to the “information provided to the compiler.”  
	Therefore, the rejection of the independent claims has been maintained.

	Applicant’s arguments regarding claims 3, 5, 12, and 14 have been considered and are persuasive.  Thus, the prior rejection has been withdrawn.  However, a new rejection has been made as noted above.

	Applicant’s arguments regarding claims 4, 13, and 18 have been considered, but the examiner believes the cited prior art teaches a “compiler flag” in the broadest reasonable interpretation (as noted in the rejection above), and therefore the rejection of these claims has been maintained.

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-18 have been rejected.
      DIRECTION OF FUTURE CORRESPONDENCE 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135